                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                            Hon. Janet T. Neff
 v.
                                                            Case No. 1:18-cr-00228
 AMARIS MAE WYMAN,

       Defendant.
 ________________________________/
                                       ORDER

      This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Amaris Mae Wyman’s detention on

the basis of that she poses a danger to the community, 18 U.S.C. § 1342(f)(1), and

that she poses a significant risk of flight, 18 U.S.C. § 3142(f)(2)(A). The Court

conducted an evidentiary hearing on November 1, 2018, at which defendant was

represented by counsel.

      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the

reasons stated on the record, the Court finds that the government has met its

burden of proving by clear and convincing evidence that defendant poses a danger

to the community. The Court finds, as explained on the record, that there is no

condition or combination of conditions that will assure the safety of the community.
      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on November 1, 2018.




                                            /s/ Phillip J. Green
                                           PHILLIP J. GREEN
                                           United States Magistrate Judge




                                       2
